

117 HR 4197 IH: Strengthening Social Security for Survivors Act
U.S. House of Representatives
2021-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4197IN THE HOUSE OF REPRESENTATIVESJune 28, 2021Mr. Estes introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to extend the retroactivity of applications for survivor’s insurance benefits, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Social Security for Survivors Act. 2.Retroactive applications for survivors(a)In generalSection 202(j)(1) of the Social Security Act (42 U.S.C. 402(j)(1)) is amended—(1)in subparagraph (A)—(A)by striking (i) is filing application for a benefit under subsection (e) or (f), and satisfies paragraph (1)(B) of such subsection by reason of clause (ii) thereof, or (ii); and(B)by striking or at the end; (2)by redesignating subparagraph (B) as subparagraph (C);(3)by inserting after subparagraph (A) the following:(B)any month succeeding such month in any case where the individual is filing application for a benefit under subsection (d), (e), (f), (g), or (h) and the entitlement of the individual to such benefit is established upon the death of the individual upon whose wages and self-employment income such entitlement is based, or; and(4)in subparagraph (C), as redesignated by paragraph (2), by striking subparagraph (A) does not apply and inserting the preceding subparagraphs do not apply.(b)Effective dateThe amendments made by subsection (a) shall apply with respect to applications for monthly insurance benefits filed on or after the date of enactment of this Act.